Citation Nr: 0012674	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  99-01 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection to tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel




INTRODUCTION

The veteran served on active duty service from April 1951 to 
December 1954, with approximately one month prior service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision 
rendered by the Department of Veteran Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied the benefits 
sought on appeal.


FINDINGS OF FACT

1.  The medical evidence of record demonstrates that the 
veteran has bilateral hearing loss, as defined by VA 
regulations. 

2.  There is medical evidence of record sufficient to show 
that the veteran's bilateral hearing loss is causally or 
etiologically related to service.

3.  Tinnitus, occurring infrequently at this time, probably 
stems from noise exposure in service.  


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss is the result of 
noise exposure incurred during service.  38 U.S.C.A. §§ 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 
(1999).

2.  Infrequent tinnitus is the result of noise exposure 
incurred during service.  38 U.S.C.A. §§ 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that a veteran is entitled to service 
connection for a disability resulting from a disease or 
injury incurred or aggravated while in service.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  However, the 
threshold question that must be answered in this case is 
whether the veteran has presented well-grounded claims for 
service connection.  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If the evidence presented by the veteran fails to 
meet this threshold level of sufficiency, no further legal 
analysis need be made as to the merits of the claim.  See 
Boeck v. Brown, 6 Vet. App. 14, 17(1993).

To establish that a claim for service connection is well 
grounded, a veteran must present a medical diagnosis of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464, 1467-68 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

The veteran's service medical records (SMRs) are devoid of 
any indication that the veteran complained of, was diagnosed 
with, or treated for any hearing loss. 

At this point, the Board notes that 38 U.S.C.A. § 1154(b) 
(West 1991) states, in pertinent part, that in any case where 
a veteran is engaged in combat during active service, lay or 
other evidence of service incurrence of a combat related 
disease or injury will be considered sufficient proof of 
service connection if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence 
during service, and, to that end, VA shall resolve every 
reasonable doubt in favor of the veteran.  

Service personnel records show that the veteran was assigned 
to an infantry unit during the Korean War and was awarded the 
Korean Service Medal, United Nations Service Medal, and three 
Camp Stars.  Although this evidence does not conclusively 
show that the veteran engaged in combat, the Board 
nevertheless finds that such evidence is persuasive to show 
that the veteran was exposed to acoustic trauma due to his 
assignment to an artillery unit in Korea during the Korean 
War.

An October 1998 VA general medical examination report states 
that the veteran complained of bilateral diminished hearing, 
which has gradually worsened over the years.  The veteran 
stated that he had notice hearing loss since service in the 
military with an artillery unit in Korea, where he was 
exposed to loud sounds.  The diagnosis was bilateral 
diminished hearing. 

An October 1998 VA audiological examination report recites 
the veteran's complaints of gradually decreasing bilateral 
hearing and tinnitus.  The examiner noted a history of noise 
exposure due to explosions while on active duty.  The 
tinnitus was infrequent, occurring approximately once every 
two months.  Puretone threshold testing of the right ear 
revealed the following readings: 25 dB at 500 hertz; 35 dB 
hertz at 1000 hertz; 40 dB at 2000 hertz; 65 dB at 3000 
hertz; and 80 dB at 4000 hertz.  Left ear testing revealed 35 
dB at 500 hertz; 35 dB hertz at 1000 hertz; 40 dB at 2000 
hertz; 60 dB at 3000 hertz; and 65 dB at 4000 hertz.  Speech 
recognition scores, based on the Maryland CNC word list were 
80 percent in the right ear and 84 percent in the left ear.  
The diagnosis was mild-profound sensorineural hearing loss.  
The examiner stated that no tinnitus was reported at this 
time.  

In order to determine whether the veteran has incurred 
service-connected hearing impairment, the Board must first 
analyze whether the veteran is shown to be hearing impaired 
by VA standards, pursuant to 38 C.F.R. § 3.385 (1999), which 
states that 

[i]mpaired hearing will be considered to 
be a disability when the auditory 
threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the 
auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

A review of the medical evidence indicates that, in 
accordance with the auditory threshold readings recorded in 
the October 1998 VA audiological examination report, the 
veteran meets the criteria for bilateral hearing impairment 
as defined by the applicable regulation, 38 C.F.R. § 3.385, 
on the dual basis that at least a 40 dB loss was detected in 
both ears at the applicable puretone thresholds, and that his 
speech discrimination scores using the Maryland CNC Test are 
less than 94 percent, bilaterally.  

The Board also finds that the evidence of record is 
sufficient to well-ground the veteran's claims of entitlement 
to service connection for bilateral hearing loss and tinnitus 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
claims are plausible; meritorious on its own or capable of 
substantiation.  Grivois, 6 Vet. App. at 140 (1994); Murphy, 
1 Vet. App. at 81 (1990).  

Turning to the merits of the case, the Board also finds that 
the evidence of record is sufficient to establish service 
connection for bilateral hearing loss and tinnitus.  As has 
already been pointed out, the veteran currently suffers from 
bilateral hearing loss within the meaning of VA regulations.  
Moreover, it is conceded that the veteran was exposed to 
acoustic trauma during his service with an artillery unit in 
Korea.  As such, the Board finds that the evidence is at 
least in equipoise as to whether the veteran's bilateral 
hearing loss and tinnitus is causally or etiologically 
related to his exposure to excessive noise during service.  
The Board is aware that the veteran's tinnitus occurs 
infrequently, and was not even reported on the current VA 
audiological examination.  However, there is much 
subjectivity in tinnitus and it does occur, albeit not very 
often.  Accordingly, service connection for bilateral hearing 
loss and tinnitus is warranted.  38 U.S.C.A. §§ 1131, 
5107(b); 38 C.F.R. § 3.303; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). 


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted, subject to the laws and regulations governing 
monetary awards. 

Entitlement to service connection for tinnitus is granted, 
subject to the laws and regulations governing monetary 
awards. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

